Exhibit 99.1 Press Release TIDEWATER INC. ● Pan-American Life Center ● 601 Poydras Street, Suite 1500 ● New Orleans, LA 70130 ● Telephone (504) 568-1010 ● Fax (504) 566-4582 Tidewater Announces Conference Call NEW ORLEANS, January 15, 2016 –Tidewater Inc. (NYSE: TDW) announced today that its fiscal 2016 third quarter (ended December 31, 2015) earnings conference call has been scheduled for Wednesday, February 3, 2016 at 10:00 a.m. Central time.During the conference call, the Company will discuss the results for the quarter ended December 31, 2015, which are expected to be released on February 2, 2016, after the markets close.During the conference call, Company’s management may discuss not only the factors contributing to the Company’s financial and operational performance during the fiscal quarter, but also their near-term outlook with respect to the Company’s future performance.Information that the Company may elect to provide includes guidance or estimates with respect to vessel revenues and operating costs or other financial and operational metrics.
